       Case 4:20-cv-40118-TSH Document 19 Filed 11/02/20 Page 1 of 12




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS



 PAUL WASGATT,                                      Civil Action No. 4:20-cv-40118
   Plaintiff,

 v.

 ALLSTATE INSURANCE COMPANY, and
 GLENN T. SHAPIRO,
  Defendants.


                    FIRST AMENDED COMPLAINT
                  AND REQUEST FOR TRIAL BY JURY

                           PREFATORY ALLEGATIONS
1.    Plaintiff Paul Wasgatt (“Mr. Wasgatt”) is an individual residing at 23 Fiske Street,
      Worcester, Massachusetts

2.    Defendant Allstate Insurance Company (“Allstate”) is an Illinois corporation with a place
      of business located in Sturbridge, Massachusetts.

3.    Defendant Glenn T. Shapiro (“Mr. Shapiro”) is an individual residing at 375 Greenhill
      Road, Longmeadow, Massachusetts and is the President of Allstate.

4.    Mr. Shapiro was at all relevant times alleged herein, an officer and agent of Allstate having
      management responsibilities for Allstate and is personally liable for the wrongdoings
      alleged here in accordance with Chapter 149, section 148B of the Massachusetts General
      Laws.

5.    Allstate, and Mr. Shapiro are collectively referred to herein as “Allstate” or “Defendants”.

                                     BACKGROUND
6.    Allstate is in the business of selling insurance products, along with related services, to
      consumers throughout the United States, including the Commonwealth of Massachusetts.

7.    Mr. Shapiro is an officer and/or agent of Allstate involved in the management of Allstate
      and was directly involved in the overseeing, managing and promulgating the use of and
      misclassification of its Exclusive Agents as independent contractors, including the
      Plaintiff.

                                               1
       Case 4:20-cv-40118-TSH Document 19 Filed 11/02/20 Page 2 of 12




8.    Scott Blume and Edward Norcia directly supervised Plaintiff with respect to the
      performance of Plaintiff’s duties and responsibilities at Allstate. Allstate required that
      Plaintiff participate in Allstate’s required training and complied with Allstate’s policies
      and procedures. They tracked the performance of Plaintiff and had a significant and
      controlling say in whether or not Plaintiff was to be terminated from Allstate. They
      disciplined Plaintiff when they felt that Plaintiff’s attitude and behavior did not comport
      with the corporate cultural of Allstate.

9.    Mr. Shapiro as President (since January 2018, Executive Vice President since March 2016)
      oversees the entirety of the operations of Allstate, including the decision to continue to
      misclassify its Exclusive Agents in Massachusetts as independent contractors. Mr. Shapiro
      has the final say in how Allstate’s workforce is structured and whether or not to use
      independent contractors to carry out the core and perhaps the most important aspect of
      Allstate’s business, which is to sell its insurance products.

10.   Mr. Wasgatt had repeated communications with Mr. Shapiro regarding two issues:
      Allstate’s failure and refusal comply with the laws of the Commonwealth of Massachusetts
      governing insurance and Allstate’s unfilled representations that it would be offering
      additional insurance products to the consumers located within Massachusetts.

11.   In about 2012 Allstate commenced selling its insurance products in the Commonwealth of
      Massachusetts. Ignoring the significant change in the laws of Massachusetts that went into
      effect in 2004, Allstate decide to sell its insurance through Exclusive Agents, which are
      fundamentally employees that Allstate has illegally misclassified as independent
      contractors, rather than comply with the laws of the Commonwealth of Massachusetts and
      sell its insurance through those agents that Allstate had properly classified as employees.

12.   Mr. Shapiro oversaw the expansion and use of independent contractors in lieu of employees
      to exclusively sell its insurance policies. Mr. Shapiro was ultimately responsible for
      deciding to ignore and violate the laws of the Commonwealth of Massachusetts prohibiting
      the misclassification of employees as independent contractors, an act that the
      Massachusetts Attorney General has called to be a form of insurance fraud.

13.   Mr. Shapiro has known at all relevant times the misclassification laws of the
      Commonwealth of Massachusetts having been the Chief Claims Officer & EVP -
      Commercial Insurance at Liberty Mutual Group, Inc. headquartered in Boston,
      Massachusetts, as well as holding high level posts within insurance companies in the
      Boston area prior thereto.

14.   The purpose of Allstate, as lead by Mr. Shapiro, in misclassifying its employee insurance
      agents in Massachusetts as independent contractors was to gain an economic advantage
      over its competitors, which was achieved by avoiding paying Massachusetts payroll taxes,
      worker’s compensation and purchasing unemployment insurance, all of which a legitimate
      employer doing business in and complying with the laws of the Commonwealth would pay
      for and purchase. Mr. Shapiro sought to increase his company’s bottom line by defrauding

                                               2
       Case 4:20-cv-40118-TSH Document 19 Filed 11/02/20 Page 3 of 12




      the Commonwealth of Massachusetts while placing its Exclusive Agents at a grave
      financial risk.

15.   Mr. Wasgatt was an Allstate Exclusive Agent who was terminated by Allstate on May 22,
      2020 for an undefined cause.

16.   During the entirety of his employment with Allstate, Mr. Wasgatt was misclassified by
      Allstate as an independent contractor.

17.   On May 22, 2020, Mr. Wasgatt filed a complaint with the Massachusetts Attorney General
      against Allstate for misclassifying him as independent contractor and a right to sue letter
      has been issued.

18.   Historically, Allstate’s business model has been to sell its policies through employee agents
      situated in retail stores such as Sears and in Allstate-owned sales offices. Then Allstate’s
      business model migrated to the Neighborhood Office Agent program, which consisted of
      local offices manned and run by Allstate employees. Allstate later shifted to its Exclusive
      Agency program, which at first primarily consisted of employees and Call Centers manned
      by Allstate employees.

19.   Allstate’s employees whether working out of a Sears’ store, an Allstate-owned sales office,
      a Neighborhood Office, Call Centers or as an Exclusive Agent, were all performing the
      same core Allstate business function -- exclusively selling Allstate’s insurance products
      and servicing Allstate’s customers.

20.   In its never-ending search for ways to optimize financial returns, which entailed the
      shedding of costs and overhead, Allstate converted all of its Exclusive Agents from the
      status as employees to independent contractors, while simultaneously maintaining
      employee salespersons in its Call Centers. This misclassification of its Exclusive Agents
      working in the marketing, sales and customer service portion of its business relieved
      Allstate of the financial burden of payroll taxes, benefits, and the costs of unemployment
      insurance and worker’s compensation insurance; thus, defrauding the Commonwealth of
      tax dollars while denying its employees basic financial protections.

21.   The misclassification of its Exclusive Agents as independent contractors is a direct
      violation of the Massachusetts statutory prohibitions against classifying employees as
      independent contractors.

22.   Exclusive Agents are also referred to as captive agents in that they may only work for a
      single insurance carrier, only selling that carrier’s products and servicing its clients.

23.   As a captive agent, Plaintiff could only sell Allstate insurance products and services and
      could not work for or with any other insurance carriers, unless otherwise specifically
      permitted to do so by Allstate.




                                                3
       Case 4:20-cv-40118-TSH Document 19 Filed 11/02/20 Page 4 of 12




24.   Plaintiff was required to work certain hours. He was required to work from specific
      locations set and restricted by Allstate.

25.   Allstate oversaw through policies and direct intervention the hiring and firing of Plaintiff’s
      employees.

26.   Plaintiff was required only to use Allstate approved advertising materials.

27.   All payments received from customers went into financial accounts solely controlled and
      managed by Allstate.

28.   Insurance agents are an integral part of the Allstate’s business and without insurance agents
      there would be no Allstate. Plaintiff’s performance was thus unique to Allstate.

29.   As a captive agent, Plaintiff was required to hold himself out as an agent of Allstate and to
      actively and only promote Allstate’s products; and not to promote or sell the policies of
      any other carrier.

30.   As a captive agent, Plaintiff was required to attend mandatory training to learn the internal
      policies and procedures of Allstate and how to sell Allstate insurance products and services,
      as well as to conform to the practices and procedures of Allstate -- the same any as other
      employee would be required to do by their employer.

31.   The mandated training was in large part to train captive agents on the fundamentals on how
      to sell insurance and what to do as an insurance agent. Allstate took and continues to take
      individuals with no significant insurance experience and then train them to be Allstate
      insurance agents, exclusive to Allstate.

32.   Prior to and leading up to his wrongful termination by Allstate on May 22, 2020, Mr.
      Wasgatt filed a number of complaints with the Massachusetts Department of Insurance
      regarding Allstate’s deceptive insurance practices.

33.   These complaints concerned Allstate’s engagement in illegal practices in the
      Commonwealth of Massachusetts, practices that directly harmed consumers of insurance
      policies, particularly auto policies.

34.   On numerous occasions, while working for Allstate, Mr. Wasgatt was directed by Allstate
      to take actions with respect Allstate’s customers that were in violation of the insurance
      laws of Massachusetts.

35.   Mr. Wasgatt notified his superiors at Allstate of these illegal actions -- Scott Blume,
      Andrew Grande, Scott Schrum, David Schwartzer, Doug Lojko, Edward Norcia, Frederick
      Owens, Hall Crowder, James Flynn, Kymberly Terry, Laurie Landeen, Sara Syrotchen,
      Shawn Rogerson, Stephen Roberto, David Prentergast, Tammy Shaulis, Mr. Shapiro and
      the entire RMBC Staff. Rather than correct or even address Allstate’s illegal activities and



                                                4
       Case 4:20-cv-40118-TSH Document 19 Filed 11/02/20 Page 5 of 12




      actions, Allstate directed Mr. Wasgatt to ignore the laws of the Commonwealth
      Massachusetts intended to protect financial and other rights of Massachusetts consumers.

36.   These illegal activities and actions are endemic to a culture created and nurtured by
      Allstate’s leadership, starting at the top with Mr. Shapiro and then permeating throughout
      the company. A corporate culture that not only ignores, but openly distained, laws
      designed to protect consumers (its customers) and workers (its employees). All in the
      interest of higher returns and increased stock values.

37.   Mr. Wasgatt refused to engage in the illegal insurance practices as instructed and directed
      by Allstate.

38.   When Mr. Wasgatt notified Allstate of and requested that Allstate abandon its illegal
      insurance practices, he was ignored and Allstate continued to engage in its illegal activities
      unabated. Mr. Wasgatt was thus left with no choice but to notify the Department of
      Insurance, which in turn directed Allstate to cease and desist from continuing to engage in
      illegal insurance practices.

39.   The following are the complaints lodged by Mr. Wasgatt regarding Allstate’s illegal
      issuance practices with the Massachusetts Department of Insurance regarding Allstate’s
      illegal insurance practices:

            Allstate issued cancelation of policies falsely and illegally listing the reason for the
             cancelation as being that the insured already had a current auto policy. That is not
             a valid reason under Massachusetts law for a cancelation.

            Allstate refused to change the driver’s classification of a driver during the policy
             period. Massachusetts regulations require that driver classification be done based
             on the date upon which the classification change occurs, not the policy renewal
             date.

            Allstate illegally added drivers to auto insurance policies without the insureds
             permission or consent, which is a violation of the laws of Massachusetts.

            Allstate used third party information to determine fault in accidents and refused to
             abide by and ignored the official record of the Registry of Motor Vehicles as
             required by Massachusetts law.

            Allstate held that accidents that the insured was not at fault were to be used in the
             calculation of renewal premiums. Allstate wrongly considered accidents in which
             the insured was not at fault to be chargeable as an at fault accident and illegally
             charged the insured additional premium upon the renewal of their policies until
             Allstate received payment in subrogation.

            Allstate charged customers late fees of $25.00 on policies canceled by 2A on the
             renewal date. Violating Massachusetts laws.

                                                5
       Case 4:20-cv-40118-TSH Document 19 Filed 11/02/20 Page 6 of 12




40.   The complaints filed by Mr. Wasgatt both with the Massachusetts Department of Insurance
      and Allstate itself were to protect the public at large from the illegal and predatory
      insurance practices engaged in by Allstate.

41.   On May 22, 2020, Allstate terminated Mr. Wasgatt because he refused to follow Allstate’s
      directives to engage in illegal and predatory insurance practices and because he had brought
      these illegal and predatory practices to the attention of Allstate’s management and then
      subsequently filed complaints with the Massachusetts Department of Insurance. As
      confirmed by the Massachusetts Department of Insurance, Allstate was, as pointed out by
      Mr. Wasgatt, in fact engaging in illegal insurance practices in violation the laws of the
      Commonwealth of Massachusetts and was financially harming and violating the rights of
      its customers throughout the Commonwealth.

42.   Allstate had entered into a written agreement with Mr. Wasgatt that provided that upon the
      termination of Mr. Wasgatt he was entitled to a termination payment.

43.   The termination payment was again referenced in his termination letter of May 22, 2020.

44.   Subsequent to his termination, Mr. Wasgatt was sent a spreadsheet with the calculations of
      his termination payment. The spreadsheet provided that his termination payment was to
      be Two Hundred Ninety-Eight Thousand, Two Hundred Forty-Eight Dollars and Eighteen
      ($298,248.18) Cents.

45.   In breach of the parties’ agreement, Allstate failed and refused to make this termination
      payment.

                                 CAUSES OF ACTION
                               FIRST CAUSE OF ACTION
                     Misclassification As An Independent Contractor
                          Chapters 149, §148B; 151, 152 & 62B
                                 (Against All Defendants)

46.   Plaintiff repeats and re-alleges each and every allegation set forth in this Complaint as
      though each were separately and specifically set forth herein.

47.   In 2004, the Massachusetts legislature amended the independent contractor statute, Chapter
      149, section 148D, making the statute one of the most, if not the most, stringent in the
      Nation.

48.   The statute reflects a strong public policy disfavoring the classification of those providing
      services to another as independent contractors.




                                                6
       Case 4:20-cv-40118-TSH Document 19 Filed 11/02/20 Page 7 of 12




49.   The Massachusetts Attorney General has rendered an advisory opinion stating that “[t]he
      need for proper classification of individuals in the workplace is of paramount importance
      to the Commonwealth.”

50.   The Attorney General further stated in its advisory opinion:

         Entities that misclassify individuals are in many cases committing insurance
         fraud and deprive individuals of many protections and benefits, both public
         and private, that employees enjoy. Misclassified individuals are often left
         without unemployment insurance and worker’s compensation benefits. In
         addition, misclassified individuals do not have access to employer-provided
         health care and may be paid reduced wages or cash as wage payments. [emph.
         added].

51.   Under the Massachusetts’ independent contractor statute, an individual performing any
      service is presumed to be an employee. This presumption may only be rebutted by the
      establishment of all three (3) conditions of the independent contractor test set forth in the
      statute. Allstate cannot establish all three (3) conditions to overcome the presumption, let
      alone any single condition, showing that Plaintiff was improperly classified as independent
      contractors.

52.   Plaintiff as an Exclusive Agent is a captive agent of Allstate and he could only sell and
      service Allstate products and clients. Allstate, however, has a separate group of
      salespersons who work in its Call Centers who are classified as employees.

53.   Allstate over time has converted its employee Exclusive Agents to independent contractors,
      continuing to perform the same functions and duties for Allstate as had been performed by
      the Exclusive Agents when they had previously been classified as employees.

54.   Concurrently, Allstate has maintained its Call Center sale’s force as employees.

55.   Allstate’s independent contractor Exclusive Agents and its employee Call Center
      salespersons perform overlapping sale functions core to the business of Allstate.

56.   The services performed for and the tasks carried out by Plaintiff on behalf of Allstate
      include marketing Allstate insurance products in accordance with Allstate’s guidelines and
      under its direct oversight, identifying potential customers for Allstate, being the face of
      Allstate to Allstate’s customers, servicing Allstate clients, customer service, payments,
      transfers of vehicles on and off policies, correction of lienholders and mortgagee's on
      numerous policies, the processing of payments and the facilitation of Registry Documents.

57.   When Plaintiff received a claim from an insured, he was discouraged by Allstate from
      helping or otherwise assisting the insured with claims. Mr. Wasgatt was specifically
      directed by his superiors at Allstate that the providing of such advice to customers would
      not be looked upon in a favorable light by Allstate corporate. Mr. Wasgatt was told that
      he worked for the company (Allstate) and he should be looking out for the company’s

                                               7
       Case 4:20-cv-40118-TSH Document 19 Filed 11/02/20 Page 8 of 12




      (Allstate’s) best interests, not the insureds. Plaintiff was directed by Allstate never to
      suggest that an insured contact legal representation for a bodily injury or liability claim.
      Like any other employees, his fidelity was to be solely to Allstate and he was to only serve
      the needs and wishes of his employer, Allstate -- he was not to act independently or to
      conduct himself as independent professional.

58.   A significant percent of all insurance policies sold in the Commonwealth of Massachusetts
      by Allstate are sold through its Exclusive Agents and the remainder are sold through its
      employee agents working at its Call Centers.

59.   Plaintiff was fully integrated into Allstate’s corporate structure and the transitioning of
      Allstate Exclusive Agents to independent contractors was a planned corporate restructuring
      designed in part to enhance the distribution of Allstate insurance products while decreasing
      overhead costs by avoiding the payment of taxes, employee benefits, workers’
      compensation and other costs associated with paying an agent as an employee. While at
      the same time shifting costs onto the independent contractor Exclusive Agents, costs that
      had previously been borne by Allstate as an employer.

60.   Rather than use independent agents under the “American Rule” that are free to sell the
      products of any carrier, Allstate converted its existing employees to independent
      contractors precluding these converted Exclusive Agents from running their agencies as
      independent professionals.

61.   Plaintiff was not free from control and direction in connection of his performance for
      Allstate.

62.   As Exclusive and captive agents, Allstate directed Plaintiff on how he was to perform,
      including the hours to work, set performance standards, controlled how he advertised his
      agency, how to interact with customers, who he could hire and fire, and the Plaintiff could
      only purchase E&O insurance from Allstate.

63.   Plaintiff was mandated to exclusively work for Allstate and not to work for, provide
      services to or sell the products of any other insurance carrier.

64.   Plaintiff was only permitted to service Allstate’s actual and prospective clients. Plaintiff
      was required to market his agency as an exclusive Allstate agency and Allstate controlled
      the content of the Plaintiff’s marketing materials.

65.   All banking accounts in which customer payments were deposited were controlled by
      Allstate. Plaintiff did not deposit customer payments in bank accounts controlled by
      Plaintiff, but rather all payments by customers were placed in bank accounts under the
      control of Allstate.

66.   Plaintiff was required to attend mandatory training to be an Exclusive Allstate agent.
      Allstate designated where Plaintiff was to work and operate his captive agency and Allstate
      closely tracked Plaintiff’s performance.

                                               8
       Case 4:20-cv-40118-TSH Document 19 Filed 11/02/20 Page 9 of 12




67.   The training that Allstate required Plaintiff to attend as part of being employed as Exclusive
      Agent primarily focused on teaching Plaintiff and other newly employed Exclusive Agents
      the fundamentals on how to sell insurance and be an insurance agent.

68.   Allstate ultimately decided which customer it would insure or not and Plaintiff had no
      control, let alone say or input, into who they could insure and had to strictly adhere to
      Allstate’s decisions and directives. All changes on policies had to be approved by
      Allstate’s RMBC Call Center. Exclusive Agents had no authority to make exceptions for
      individual insureds. All changes made to policies where overseen and approved by the
      Allstate’s management staff.

69.   Allstate closely tracked the performance of Plaintiff.

70.   Plaintiff was overseen by Allstate’s Human Resources Department, the same as Allstate’s
      Call Center salespersons and all of the other employees of Allstate.

71.   The services rendered by Plaintiff to Allstate were not performed outside the usual course
      of Allstate’s business and were not merely incidental to the Allstate’s insurance business.
      Rather, the services rendered by Plaintiff were a necessary and core part of, and fully
      integrated into, Allstate’s business and operations.

72.   As a captive agent exclusive to Allstate, Plaintiff worked in Allstate branded agency offices
      exclusively selling Allstate insurance products and services.

73.   Plaintiff was a core component of Allstate’s business and the primary means by which
      Allstate sold its products and services to its customers.

74.   All of the information obtained by Plaintiff as an Exclusive Agent of Allstate was deemed
      by Allstate to be the confidential business information of Allstate.

75.   Plaintiff interacted with Allstate’s customers for the purpose of selling policies of insurance
      for Allstate and to service the customer needs, an integral part of Allstate’s business model.

76.   Plaintiff was not an independently established trade, occupation, profession or business in
      that he was exclusive to Allstate. In fact, Allstate has historically exclusively sold its
      insurance products through its employee salespersons, whether they be retail outlets,
      Neighborhood Office Agent program, as Exclusive Agents or currently Call Center
      salespersons. Allstate transformed a business model that had at one time been in
      compliance with the law to one that directly violated the law by reclassifying its employee
      sales agents to independent contractors.

77.   Allstate has strict directives that Plaintiff was required to abide by the rules and procedures
      set forth Allstate’s manuals that set forth how Plaintiff was to operate and conduct himself
      as an Exclusive Agent of Allstate.



                                                9
      Case 4:20-cv-40118-TSH Document 19 Filed 11/02/20 Page 10 of 12




78.   Plaintiff was integrated into Allstate’s corporate structure, with corporate layers of
      managers overseeing Plaintiff along with the employee Call Center Agents, as well as the
      other Exclusive Agents.

79.   Plaintiff was prohibited from holding himself out as independent insurance agents capable
      of selling the insurance products of multiple carriers. Plaintiff was only permitted to
      maintain his Allstate Agency with the permission and consent of Allstate, permission and
      consent that Allstate could revoke at any time.

80.   Allstate had authority over the retention of Plaintiff’s employees. Plaintiff could not hire
      anyone that was not first approved and then trained by Allstate.

81.   Plaintiff’s office was required to display Allstate signage and Allstate claimed ownership
      to Plaintiff’s telephone numbers and Plaintiff’s files and customer information.

82.   Plaintiff’s lost wages and damages include, but are not limited to: Exclusive Agency
      contract fees, worker’s compensation payments, payroll taxes and deductions, social
      security, benefits, unemployment taxes, overtime wages, unpaid wages, office expenses,
      salaries and related expenses of persons working in Plaintiff’s Allstate agency office, and
      other expenses and costs that should have been borne by Allstate as the employer.

83.   Plaintiff will prove his damages at trial.

                            SECOND CAUSE OF ACTION
                 Termination of Mr. Wasgatt In Violation of Public Policy
                                    (Against Allstate)

84.   Plaintiff repeats and re-alleges each and every allegation set forth in this Complaint as
      though each were separately and specifically set forth herein.

85.   Mr. Wasgatt was instructed by Allstate to engage in insurance practices that were in
      violation of the laws of the Commonwealth of Massachusetts.

86.   Those illegal insurance practices violated the laws of the Commonwealth of Massachusetts
      intended to protect the public at large.

87.   Mr. Wasgatt refused to engage in the illegal insurance practices as directed by Allstate.

88.   Rather Mr. Wasgatt notified those above him in Allstate’s corporate hierarchy that Allstate
      was directing its Exclusive Agents to engage in illegal insurance practices.

89.   Allstate ignored this information and continued to engage in illegal insurance practices, as
      well as to continue to demand that Mr. Wasgatt, along with the other Exclusive Agents,
      engage in illegal insurance practices on behalf of Allstate.




                                                   10
       Case 4:20-cv-40118-TSH Document 19 Filed 11/02/20 Page 11 of 12




90.    Mr. Wasgatt accordingly notified the Massachusetts Department of Insurance of six (6)
       illegal insurance practices engaged in by Allstate. The Department of Insurance, in each
       instance, agreed with Mr. Wasgatt that Allstate’s insurance practices violated the insurance
       laws of the Commonwealth of Massachusetts intended to protect the public at large.

91.    On May 22, 2020, Allstate terminated Mr. Wasgatt because he refused to engage in illegal
       insurance practices as directed by his superiors at Allstate, as well as the fact that Mr.
       Wasgatt notified his superiors they were engaging in illegal insurance practices and filed
       six (6) complaints with Massachusetts Department of Insurance that Allstate engaged in
       illegal insurance practices.

92.    Mr. Wasgatt will prove his damages at trial.

                               THIRD CAUSE OF ACTION
                                   Breach of Contract
                   Failure to Pay Mr. Wasgatt His Termination Payment
                                     (Against Allstate)

93.    Plaintiff repeats and re-alleges each and every allegation set forth in this Complaint as
       though each were separately and specifically set forth herein.

94.    Allstate and Mr. Wasgatt entered into a written agreement containing a material provision
       that Allstate would pay Mr. Wasgatt a termination payment upon his termination from
       Allstate.

95.    The written agreement was reconfirmed by Allstate in the termination letter it sent Mr.
       Wasgatt dated May 22, 2020.

96.    The termination payment was further confirmed by a spreadsheet prepared by Allstate and
       sent to Mr. Wasgatt following his termination setting forth how Allstate calculated the
       termination payment.

97.    The amount of the termination payment was Two Hundred Ninety-Eight Thousand, Two
       Hundred Forty-Eight Dollars and Eighteen ($298,248.18) Cents.

98.    Mr. Wasgatt performed all of his material duties and obligations under the parties’
       agreement and was entitled to the termination payment.

99.    Allstate breached the parties’ agreement by failing to pay Mr. Wasgatt his termination
       payment.

100.   Mr. Wasgatt will prove his damages at trial.




                                               11
        Case 4:20-cv-40118-TSH Document 19 Filed 11/02/20 Page 12 of 12




                                  PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays that this Court grant the following relief:

       a. Judgment against Defendants;

       b. Damages to be proven at trial;

       c. Treble damages;

       d. Pre-judgment and post-judgment interest;

       e. Attorneys’ fees and costs;

       f. Appropriate injunctive, declaratory and other equitable relief; and

       g. Grant such other and further relief as this Court deems just and proper against
          defendants and reach and apply defendants.

                           REQUEST FOR TRIAL BY JURY
       Plaintiff hereby requests that this action to be tried by jury.

DATED:         November 2, 2020                PLAINTIFF/COUNTERCLAIM DEFENDANT,
                                               PAUL WASGATT,
                                               By His Attorney,


                                               /s/ Timothy K. Cutler
                                               Timothy K. Cutler (BBO# 636124)
                                               CUTLER & WILENSKY LLP
                                               460 Totten Pond Road, Suite 410
                                               Waltham, Massachusetts 02451
                                               (617) 232-7500 Telephone
                                               (617) 232-7560 Facsimile
                                               tim@cutlerlegal.com

                                  CERTIFICATE OF SERVICE

        I hereby certify that this document was filed through the ECF system and will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on November 2,
2020.

                                       /s/ Timothy K. Cutler
                                         Timothy K. Cutler

                                                 12
